DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  in claim 14, line  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to both a method and an apparatus in one single claim and therefore does not fall within one of the distinct categories.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is stated as a method claim but does not provide any steps for carrying out the method. Additionally, claim 15 includes the system of claim 1 and therefore it is unclear whether 15 is directed to the system or the method as currently written. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS), hereafter referred to as Toshiba Corp ‘731.
Regarding claim 1, Toshiba Corp ‘731 teaches a nutriculture system for cultivating plants by 
utilizing a nutrient solution, comprising: a growth section (plant bed 2) configured for growing the plant; a nutrient solution tank (solution tank 4) configured for containing the nutrient solution; a measurement 

	Regarding claim 2, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1, wherein the growth environment is selected from a concentration of the ions supplied by the supply unit (ion meter system 22) an amount of light irradiated to the plants, a temperature, an air speed, an air volume and a humidity (change various nutrient components such as K, N, Ca, P, Mg in a nutrient solution in accordance with conditions such as plant growth process, sunshine, humidity and time zone, page 4). 
It is assumed that the claim language “is selected from a …” is meant as at least one of the following, however in the event that it is meant as all of the following, see the 103 rejection for claim 2.

	Regarding claim 3, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1, wherein the control section controls an environment forming unit and/or the supply unit based on the measured amount or rate of change of concentration of the at least one ion over a prescribed period (page 10, ion measurement cycle, also see page 11, moving average calculation for ion concentration and controlling the component adjustment).

	Regarding claim 4, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1, wherein the at least one ion is a phosphorus ion (nutrient components such as K, N, Ca, P, Mg in a nutrient solution in accordance with conditions such as plant growth process, sunshine, humidity and time zone, page 4).

	Regarding claim 5, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1, wherein the at least one ion further comprises at least one of potassium ions, nitrogen ions, calcium ions, magnesium ions, iron ions, sodium ions, chloride ions, tin ions and molybdenum ions (nutrient components such as K, N, Ca, P, Mg in a nutrient solution in accordance with conditions such as plant growth process, sunshine, humidity and time zone, page 4). 

	Regarding claim 6, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1, wherein the prescribed period is 10 minutes, 30 minutes, 1 hour, 2 hours, or 1 day (for example, a measurement command is given every 1 hours, page 10).

	Regarding claim 9, Toshiba Corp ‘731 teaches the nutriculture system according to claim 6, wherein a measurement tank is provided separately for each of the at least one ion to be measured (high concentration liquid tank 13, low concentration liquid tank 14, page 5). 

Regarding claim 13, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1, wherein the system further comprises a circulation section (pump 5, pipe 6 and see fig 1) configured for circulating the nutrient solution between the plant and the nutrient solution tank (tank 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS), hereafter referred to as Toshiba Corp ‘731 as applied to claim 1 above and in view of Miwa (WO 2017183649 A1).
Regarding claim 2, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1
wherein the growth environment is selected from a concentration of the ions supplied by the supply unit (ion meter system 22) an amount of light irradiated to the plants, a temperature, and a humidity (change various nutrient components such as K, N, Ca, P, Mg in a nutrient solution in accordance with conditions such as plant growth process, sunshine, humidity and time zone, page 4).
	Toshiba Corp ‘731 fails to teach an air speed, an air volume. 
	Miwa teaches an air speed, an air volume (an air current in a cultivation space A, see abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Toshiba Corp ‘731 with the growth environment variables including air speed and volume as taught by Miwa in order to ensure the environment is best suited for the growth of the plants. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS) as applied to claim 1 above, and in view of Byun (KR 20160026375 A).
Regarding claim 7, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1.
Toshiba Corp ‘731 fails to teach wherein the measurement system comprises: a measurement
tank configured for containing the nutrient solution taken out of the nutrient solution tank; and one or more ion selective electrodes arranged in the measurement tank and configured for respectively reacting with the at least one ion.
	Byun teaches wherein the measurement section comprises: a measurement tank configured for containing the nutrient solution taken out of the nutrient solution tank (process tank 32, see fig 2) and one or more ion selective electrodes arranged in the measurement tank (an electrode rod 33 for applying electricity to the nutrient solution, page 4, also see fig 2) and configured for respectively reacting with the at least one ion.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Toshiba Corp ‘731 with the measurement tank and selectively reactive electrodes of Byun to have a separate place for the nutrient solution to be used with the ion selective electrodes to best optimize the solution for the growth stage of the plants.

	Regarding claim 8, the modified references teaches the nutriculture system according to claim 7. 
	The modified reference fails to teach wherein all or part of the nutrient solution contained in the measurement tank is not returned to the nutrient solution tank, but is discarded.
	Byun teaches wherein all or part of the nutrient solution contained in the measurement tank is not returned to the nutrient solution tank, but is discarded (excess nutrient solution discharged from the nutrient solution is discarded, page 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the nutrient solution being discarded as taught by Byun in order to prevent contamination between used and unused solution and therefor keep the plants in optimal condition.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS) as applied to claim 6 above, and in view of Parkerizing (JP 4-130262).
Regarding claim 10, Toshiba Corp ‘731 teaches the nutriculture system according to claim 6. 
Toshiba Corp ‘731 fails to teach wherein the at least one ion selective electrode comprises at 
least zinc phosphate selectively reacting with the phosphorus ions contained in the nutrient solution.
	Parkerizing teaches wherein the at least one ion selective electrode comprises at least zinc phosphate selectively reacting with the phosphorus ions contained in the nutrient solution (zinc phosphate-based coating on the phosphate ion selective electrode, page 2, claim 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Toshiba Corp ‘731 with the zinc phosphate ion selective electrode of Parkerizing in order to provide optimal reactivity and nutrient solution for the plants.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS) as applied to claim 6 above, and in view of Toshiba Corp (JP 63-55022), hereafter referred to as Toshiba Corp ‘022.
Toshiba Corp ‘731 teaches the nutriculture system according to claim 6. 
Toshiba Corp ‘731 fails to teach wherein the at least one ion selective electrode is a cartridge.
Toshiba Corp ‘022 teaches wherein the at least one ion selective electrode is a cartridge (an ion 
selection electrode in a cartridge type, page 1, paragraph 3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Toshiba Corp ‘731 with the electrode being a cartridge as taught by Toshiba Corp ‘022 in order to have it be easily detachable for replacement or cleaning.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS) as applied to claim 1 above, and in view of Li (CN 108012912 A). 
Regarding claim 12, Toshiba Corp ‘731 teaches the nutriculture system according to claim 1.
Toshiba Corp ‘731 fails to teach wherein the supply unit is provided with at least one supply tank 
separately containing the at least one ion.
	Li teaches wherein the supply unit is provided with at least one supply tank separately containing the at least one ion (tank for calcium nitrate and tank for other elements, page 4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the system of Toshiba Corp ‘731 with the separate tanks for different elements as taught by Li in order to prevent cross contamination as well as being able to easily adjust how much of each specific ion is needed for the nutrient solution.

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Corp (JP 2-308731 A) (as cited by applicant in IDS) in view of Li (CN 108012912 A) as applied to claim 12 above and further in view of Miwa (WO 2017183649 A1).
Regarding claim 14, the modified reference teaches the nutriculture system according to claim 
12. 
The modified reference fails to teach wherein the at least one supply tank is a cartridge.
Miwa teaches wherein the at least one supply tank is a cartridge (Nutrient solution tank 11 is 
made detachable as a small cartridge, page 4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the cartridge supply tank of Miwa in order for the tank to be easily detachable for replacement or cleaning.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar grow systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./
Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642